Citation Nr: 0002092	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-29 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

2.  Competency to handle disbursement of funds.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from March 1968 to June 
1971, and his service separation record reveals that he had 
an additional 8 months and 3 days of service.

The instant appeal as to the increased rating claim arose 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Nashville, 
Tennessee, which denied a claim for an increased rating for 
PTSD.  The appeal as to the competency claim arose from a 
June 1998 rating decision which denied a claim for 
competency.


REMAND

The appellant contends, in substance, that his service-
connected PTSD is more severe than the current disability 
evaluation suggests; therefore, he believes an increased 
rating is warranted.  He also asserts that he is competent to 
handle his VA funds.

Initially, the Board of Veterans' Appeals (Board) finds that 
the appellant has submitted evidence which is sufficient to 
justify a belief that his claims for an increased rating and 
for a determination of competency are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991) and Murphy v Derwinski, 1 
Vet. App. 78 (1990).  That is, he has presented claims which 
are plausible.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, VA has a duty 
to assist the veteran in the development of all facts 
pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103(a) (1999).  

The Board notes that the record includes a March 30, 1999, VA 
examination report which referred to VA treatment records 
dated in February and March 1999.  The examiner noted that 
these records included a VA psychiatric evaluation and a 
period of hospitalization for treatment of fever and 
"confusion."  Thus, these records appear to be pertinent to 
the veteran's claims on appeal.  The most recent VA treatment 
records contained in the claims folder, however, are dated in 
April 1998.  As VA records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should request the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his psychiatric and cognitive 
disorders that has not already been made 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. § 3.159 
(1999).  

a.  VA treatment records from the VA 
Medical Center (MC) in Memphis, 
Tennessee, since April 1998 should 
be developed.

b.  Treatment records from The 
King's Daughters and Sons Home, 1467 
East McLemore Avenue, Memphis, 
Tennessee, 38106-3699 should also be 
developed.

Any such records should then be 
associated with the VA claims folder.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

Thereafter, the RO shall determine whether the appellant's 
claims may now be allowed.  If not, provide the appellant and 
his representative, if applicable, with an appropriate 
supplemental statement of the case, indicating that he has a 
reasonable time to respond, and return the case to the Board 
for further appellate consideration, if appropriate.

This REMAND is to develop evidence and to ensure the 
appellant is afforded due process of law.  The Board 
intimates no opinion as to the final outcome warranted in 
this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




